Citation Nr: 0730194	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-11 014	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUE

Entitlement to service connection for a claimed [left] 
shoulder condition.

(The issue of whether there is new and material evidence to 
reopen a previously denied claim for service connection for 
degenerative arthritis of the cervical spine is addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1946.

In February 2004, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's petition to reopen a 
previously denied claim for service connection for 
degenerative arthritis of the cervical spine on the basis of 
new and material evidence.  The Board also denied his claims 
for service connection for charley horses (that is, muscle 
cramps) in his legs and thighs, including secondary to the 
claimed degenerative arthritis in his cervical spine, as well 
as an additional claim for a higher (i.e., compensable) 
rating for a scar on his left thumb.  He appealed that 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court), but only to the extent the Board had denied his 
petition to reopen the claim concerning his cervical spine 
disorder.  Because he did not make any argument in the appeal 
to the Court concerning the other denied claims, the Court 
concluded that he had abandoned them - citing Grivois v. 
Brown, 6 Vet. App. 136, 138 (1994).

Also in that February 2004 decision, the Board referred the 
claim herein at issue concerning the veteran's alleged 
shoulder condition to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, for appropriate 
development and consideration.  The Board also referred other 
claims for service connection for low back and ankle 
disorders.  The RO subsequently issued a decision in October 
2004 denying the claims concerning the alleged shoulder 
condition and low back disorder, but granting service 
connection for residuals of a right ankle sprain with 
degenerative joint disease and assigning a 10 percent rating 
retroactively effective from September 23, 2003, the date of 
receipt of the veteran's claim for this condition during a 
videoconference hearing.  He appealed that decision to the 
Board, but only to the extent it had denied his claims for 
service connection for the alleged shoulder condition and low 
back disorder.  There was no appeal concerning either the 
rating or effective date assigned for his right ankle 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The veteran had another videoconference hearing in May 2005 
concerning these additional claims.

The Board issued a decision in June 2005 reopening and 
granting the claim concerning the low back disorder, but 
denying the claim concerning the alleged shoulder condition.  
The veteran appealed the Board's decision denying his 
[left] shoulder claim to the Court.

In August 2006 the Court issued a decision vacating the 
Board's earlier February 2004 decision that had denied the 
veteran's petition to reopen his previously denied claim for 
service connection for degenerative arthritis of his cervical 
spine on the basis of new and material evidence.  The Court 
then preceded to remand this claim to the Board for 
readjudication in compliance with directives specified, 
primarily on the grounds the judge (Board member) that had 
presided over the veteran's September 2003 videoconference 
hearing - the undersigned, had properly exercised his 
discretion to leave the record open to allow the submission 
of additional supporting evidence for this claim, but had 
neglected to also manditorily specify a date the record would 
close (i.e., a deadline) beyond which the veteran and his 
representative could no longer do this and to notify them of 
this delimiting date.  See 38 C.F.R. § 20.709 (2006).

Also in August 2006, the veteran's attorney and VA's Office 
of General Counsel, representing the Secretary, filed a joint 
motion to also partially vacate and remand the portion of the 
Board's more recent, June 2005, decision that had denied the 
veteran's claim for service connection for the alleged [left] 
shoulder condition.  The Court granted the joint motion for 
partial remand in an order issued later that same month and 
has since returned the file to the Board for any necessary 
further development of this claim followed by its 
readjudication.



Since receiving the file back from the Court, the veteran has 
requested - and been provided, an additional videoconference 
hearing.  The proceeding was held on September 19, 1997.  
During that hearing, he and his attorney indicated they are 
no longer appealing the claim concerning the cervical spine 
disorder.  So the Board is dismissing the appeal of this 
claim - as withdrawn, under separate cover.  See 38 C.F.R. 
§ 20.204 (2006).  Thus, the only remaining claim at issue is 
for the [left] shoulder condition.

To comply with the Court's order, the Board is remanding this 
lone remaining claim concerning the left shoulder disorder to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.


REMAND

The Board's June 2005 decision determined there was no 
currently diagnosed [left] shoulder disorder and denied the 
claim on that basis.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability).

But in the August 2006 joint motion to partially vacate that 
prior decision, it was agreed the Board had impermissibly 
relied on its own medical judgment in making that 
determination, rather than the medical evidence of record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  More 
specifically, the joint motion pointed out that a September 
2004 report from Frank A. Graf, M.D., noted that examination 
of the veteran revealed prominent crepitation of his left 
shoulder beneath the acromioclavicular joint and limited 
overhead elevation in abduction.  So contrary to the Board's 
finding, there is indeed the necessary medical evidence of 
current disability.



There are two other requirements for the veteran to establish 
his entitlement to service connection - proof of a relevant 
injury or disease during service involving his left shoulder 
and medical evidence linking that injury or disease in 
service to the current disability affecting his left 
shoulder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning these two additional requirements, the veteran's 
service medical records are unremarkable for any entries 
noting complaints, findings, or treatment of his 
left shoulder.  During his recent September 2007 
videoconference hearing, however, he reiterated that he was 
injured in 1942 in Portland, Maine, while off post on pass, 
when struck by an automobile while crossing the street.  He 
had also earlier asserted in an October 2001 statement that 
the force of that impact smashed the headlight of the car and 
knocked him in the air and he landed on the ground.  He said 
he was treated in a local civilian hospital for several 
weeks, not on base, so that is why the incident and his 
resulting treatment are not documented in his service medical 
records.

The veteran has in the past submitted October 1975 statements 
from three persons claiming to have served with him while he 
was stationed in Maine during the time in question, one of 
whom - Mr. [redacted], states he was the first sergeant of the 
veteran's unit at the time, Battery G, 240th CAC, Fort 
Williams and Fort Levett, ME.  All three purport to have 
remembered he was struck by a car in 1942, but neither states 
he was present and actually observed the incident, though 
Mr. [redacted] stated the accident occurred on [redacted] in 
Portland, ME.  Mr. [redacted] noted that he did not remember how 
long the veteran was hospitalized or "on the sick book," 
but that the "sick book" records of Battery G should 
confirm the hospitalization.

There is no indication in the claims file of the RO having 
tried to obtain records from this hospital in Portland, ME, 
to document this alleged inpatient treatment or asked the 
National Personnel Records Center (NPRC) to research the 
Morning Reports of Battery G, 240th Coast Artillery, Ft. 
Williams, ME.  And there is also the matter that the veteran 
was a deserter from June to October 1942.

General Court Martial Orders (GCMO) Number [redacted], Headquarters, 
New England Sector, dated December [redacted], 1942, records that, on 
November [redacted], 1942, the veteran was tried by general court 
martial and convicted of absence in desertion from June to 
October 1942, when he was apprehended (arrested) in 
Brunswick, ME.  The court-martial sentence included a 
dishonorable discharge and confinement for three years.  The 
convening authority suspended execution of the dishonorable 
discharge until his release from confinement.  While the GCMO 
is silent as to the veteran's state of liberty prior to 
trial, in all probability he was in pre-trial confinement 
from the time of his return to military control until his 
trial.  So it is unlikely he was involved in an off-base 
auto-pedestrian accident at any time after June 27, 1942.

The Board further notes, parenthetically, that a Detention 
and Rehabilitation Center in MA was designated as the place 
of confinement, where the veteran eventually earned 
restoration to duty, and he completed his service with an 
honorable discharge.  Nonetheless, his desertion and 
confinement status are highly relevant to assessing the 
probative value of assertions that he was injured in a 1942 
off-post accident.

The Veterans Claims Assistance Act (VCAA) requires that VA 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty 
to get an examination is rather low.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Although the report of a 1985 VA examination indicates the 
veteran had normal range of motion in his shoulders (so 
including his left shoulder) and did not diagnose a left 
shoulder-related disorder, Dr. Graf's findings since obtained 
combined with the three "buddy statements" submitted by the 
veteran suggest his current left shoulder disability may be 
related to the off-post accident he and the others say 
occurred during service, in 1942.  And since the medical 
evidence presently on file does not contain any opinion 
concerning this determinative issue, an opinion needs to be 
obtained before readjudicating this claim.  
38 C.F.R. § 3.159(c)(4) (2007); McLendon, supra.

The notice requirements of the VCAA also require VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  These 
requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran has not been provided all of this required VCAA 
notice, and must be while this case is on remand to the AMC.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(remand for proper VCAA notice cures related errors).



Accordingly, the left shoulder disorder claim is REMANDED for 
the following development and consideration:

1.  Send the veteran a VCAA notice 
complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or evidence 
needed to support his claim for service 
connection for a left shoulder disorder, 
including apprising him of whose specific 
responsibility - his or VA's, it is for 
submitting this supporting evidence, and 
which also apprises him of the downstream 
disability rating and effective date 
elements of this claim, as explained by 
the Court in Dingess/Hartman.

2.  Ask the veteran whether he remembers 
the name of the hospital in Portland, ME, 
where he was treated in 1942 for his 
accident injuries.  If he does and 
provides the name of this hospital, 
contact the facility and ask if any 
records concerning him remain - but 
particularly those pertaining to any 
treatment for the injuries purportedly 
sustained in the accident in question.  
[Note:  If there simply is insufficient 
evidence to locate and contact 
this facility, even with the veteran's 
response, make this express determination 
and specifically indicate this in his 
claims file.]



3.  Also ask the NPRC to check for the 
availability of Morning Reports, or other 
records, related to Battery G, 240th Coast 
Artillery, Fort Williams, ME, for the 
period January to June 1942.  Request that 
any entries related to the veteran be 
provided.  Use the veteran's Army Service 
Number (and not his Social Security 
Account Number (SSAN)) for purposes of the 
Morning Report request, as the SSAN was 
not used by the armed forces during 
that time.

4.  Upon completion of the above, 
regardless of whether any additional 
evidence is obtained, have the veteran 
examined for a medical opinion indicating 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
any currently diagnosed left shoulder 
disorder is related to his active military 
service and, in particular, to the injuries 
he and the others claim he sustained in the 
1942 accident.  Since that was so long ago, 
and there may/may not be additional 
corroborating evidence other than the 
supporting lay statements, if it would help 
in making this important determination have 
the examiner at the minimum indicate 
whether any currently diagnosed left 
shoulder disorder appears to be the result 
of old trauma, consistent with the type of 
injury alleged, or instead is more likely 
the result of factors unrelated to the 
veteran's service in the military, e.g., 
the simple process of aging.

*Request that the examiner specifically 
comment on Dr. Graf's September 2004 
findings versus those at the 1985 VA 
examination noting no shoulder pathology.

*Also have the examiner discuss the 
rationale of the opinion, whether favorable 
or unfavorable.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

